UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number 000-52366 SPUTNIK ENTERPRISES, INC. (Exact name of small business issuer as specified in its charter) Nevada 52-2348956 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7512 Dr. Phillips Blvd., Suite 50-355, Orlando, FL 32819 (Address of principal executive offices) (855) 873-7536 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No ¨ As of May 14, 2013 there were 295,278 shares issued and outstanding of the registrant’s common stock. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Unaudited Financial Statements 3 Balance Sheets as of March 31, 2013 and March 31, 2012 (unaudited) F-1 Statements of Operations for the Three Months Ended March 31, 2013 and 2012, and from re-entering the development stage, February 29, 2008 to March 31, 2013 (unaudited) F-2 Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012, and from re-entering the development stage, February 29, 2008 to September 30, 2012 (unaudited) F-3 Notes to Unaudited Financial Statements F-4 Item 2. Management’s Discussion and Analysis or Plan of Operations 3 Item 3. Quantitative and Qualitative Disclosure about Market Risk 4 Item 4. Controls and Procedures 5 PART II. OTHER INFORMATION Item 1. Legal Proceedings 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 6 Item 4. Mine Safety Disclosures 6 Item 5. Other Information 6 Item 6. Exhibits 7 Signatures 8 2 PART I — FINANCIAL INFORMATION Item 1. Financial Statements. SPUTNIK ENTERPRISES, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS March 31, (unaudited) December 31, (audited) ASSETS Current Assets Cash $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts Payable Due to affiliate and shareholder Total Current Liabilities Stockholders' Deficit Common stock, $.001 par value, 50,000,000 shares authorized, 295,278 shares issued and outstanding in both periods Paid-in capital Accumulated deficit ) ) Accumulated deficit from prior operations ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See notes to financial statements. F-1 SPUTNIK ENTERPRISES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, Re-entering Development Stage (February 29, 2008) to March 31, Revenue $ - $ - $ - Cost of goods sold - - - Gross profit - - - Expenses: General and administrative costs Total operating expense Operating Loss ) ) ) Interest expense - NET LOSS $ ) $ ) $ ) Basic and diluted loss per share $ ( 0.10 ) $ ( 0.02 ) Weighted average shares outstanding See notes to financial statements. F-2 SPUTNIK ENTERPRISES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31, Re-entering Development Stage (February 29, 2008) to March 31, Cash Flows from Operating Activities Net loss from operations $ ) $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Imputed interest on note payable - Note payable issued for legal expenses - - Increase/(Decrease) in Accounts payable ) - Net cash used in operating activities ) (4,657 ) (102,911 ) Cash Flows from Investing Activities Net cash used in investing activities - - - Cash Flows from Financing Activities Donated capital from shareholder - Cash received on notes payable - - Proceeds from shareholders - Net cash provided by financing activities Net change in cash ( 5,525
